DETAILED ACTION
This communication is in responsive to amendment for Application 16/738820 filed on 10/06/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-2 and 4-10 are presented for examination.

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 10/06/2021regarding claim rejection under 35 USC § 103 with respect to Claims 1-2 and 4-10 are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle US 9270941 B1 in view of Zerwas US 2016/0357493 A1 and further in view of Yoon et al. (hereinafter Yoon) US 2015/0228088 A1. 

Regarding Claim 1, Lavelle teaches a secondary-stream data transmission method for use in a conference (Fig. 7 illustrate a video conferencing apparatus 720), which is performed by an electronic device that is communicatively connected to a peripheral device (user device 125 “electronic device” connected to wide angle camera device 115 or video conference endpoint 140 “peripheral device”), a virtual display apparatus (Fig. 7 and related paragraphs; whiteboard 714) and a virtual UAC (USB (Universal Serial Bus) Audio Class) device where the virtual display apparatus and the virtual UAC device being virtualized on the electronic device (Fig. 7 and related paragraphs; control device 130), wherein the method comprises:
establishing by the virtual UAC device an audio data channel between the electronic device and the peripheral device, to obtain audio data (Fig. 7 and related paragraphs; control device 130 analyze video data captured by the camera device 115 to generate video stream that includes video data captured from different cameras for transmission to the video conference endpoint 140); 
and image data is obtained from an output interface of a graphics card of the electronic device (Note that capturing video data is done by capturing frames using image sensor. See Col. 1, lines 24-41. Also see Fig. 7 & Col. 14, lines 9-40; Interface 701 illustrates an example of a rendering of the output of a composite video stream, where portion 702 corresponds to video data captured using the wide angle camera device 115, portion 704 corresponds to video data captured using pan and tilt camera device 120A, and portion 706 corresponds to video data captured using pan and tilt camera device 120B), 
wherein when the image data is transmitted to the virtual display apparatus, the image data, or the image data and the audio data are transmitted to the peripheral device, and are transmitted by the peripheral device, to other devices in addition to the electronic device, the virtual display apparatus, and the virtual UAC device (Fig. 7 & Col. 14, lines 9-40; Interface 701 illustrates an example of a rendering of the output of a composite video stream, where portion 702 corresponds to video data captured using the wide angle camera device 115, portion 704 corresponds to video data captured using pan and tilt camera device 120A, and portion 706 corresponds to video data captured using pan and tilt camera device 120B).
	Using a graphics card is suggested in the video conference above. However, Lavelle does not expressly teach “a graphic card.” Examiner uses a secondary reference to support the above teachings of Lavelle. 
	Zerwas teaches using a graphics card that compresses image data (¶0014; he displays are each controlled by an associated network graphics processor which includes a computer with a network card and a graphics card, and are operated with the same vertical display frequency f.sub.d, the local clocks are synchronized on the network graphics processors, preferably by PTP (Precision Time Protocol), the vertical retraces of the graphics cards of the network graphics processors that drive the displays are synchronized by means of frame lock or gen lock, and the video stream is transmitted from the video image source over a network to the network graphics processors, wherein preferably the video image source is respectively encoded and compressed by means of an encoder prior to transmission over the network, and after receipt is decoded by the network graphics processors by means of a decoder).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Zerwas into the system of Lavelle in order to synchronize display of data frames with stream frequency of image source which will simultaneously display on two or more displays (¶0014). 
wherein when two successive image frames only have changed display content in a partial area, the image data obtained from the graphics card is the changed display content of the partial area.”
Yoon teaches wherein when two successive image frames only have changed display content in a partial area, the image data obtained from the graphics card is the changed display content of the partial area (¶0031 & ¶0044; only partial area is updated and obtained by using image transmission with compression)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Yoon into the system of Lavelle in view of Zerwas in order to reduce power consumption when a partial update take place in a display (¶0031). Utilizing such teachings enable the system to transmit image data to a display according to the resolution of the image after partial region is updated (¶0031). 

Regarding Claim 2, Lavelle in view of Zerwas-Yoon teach the secondary-stream data transmission method for use in a conference according to claim 1, Zerwas further teaches wherein the image data transmitted by the peripheral device is compressed data, and the image data is compressed by the graphics card (¶0014-¶0018. Also see Yoon in ¶0031 & ¶0044).

Regarding Claim 4, Lavelle in view of Zerwas-Yoon teach the secondary-stream data transmission method for use in a conference according to claim 1, Lavelle further teaches wherein the peripheral device performs transmission over a wireless network (Fig. 7 network 135 is wireless network. Also see Yoon in ¶0031 & ¶0044).

Regarding Claim 5, Lavelle in view of Zerwas-Yoon teach a secondary-stream data display method for use in a conference, Lavelle further teaches according to claim 1, wherein a peripheral device is communicatively connected to a receiving and processing end (Fig. 7 video conference endpoint 140); 
and after the receiving and processing end obtains data transmitted by the peripheral device, the data is displayed on a display device (Fig. 7; displayed on user device or video conference 720. Also see Yoon in ¶0031 & ¶0044), or the data is transmitted by the receiving and processing end to a second peripheral device, is transmitted by the second peripheral device to a second electronic device, and is displayed on the second electronic device (Fig. 7 data is transmitted to endpoints for display or transmitted to user device 125).

Regarding Claim 6, Lavelle in view of Zerwas-Yoon teach the secondary-stream data transmission method for use in a conference according to claim 5, Lavelle further teaches wherein the peripheral device and/or the second peripheral device is first paired with and connected to the receiving and processing end, and the data is transmitted only after the pairing and connection succeed (Col. 6, lines 37-58, the user device 125 
140, via the network 135.  Examples of such video conferencing applications include, without limitation, Microsoft.RTM.  Skype.RTM.  and Apple.RTM.  FaceTime.RTM..  More generally, however, any video conferencing application capable of receiving video data and transmitting the video data to a remote site can be used, consistent with the functionality described herein.  Additionally, the user device 125 may display video data captured at and received from the remote video conferencing endpoint 140, e.g., on a native display device of the user device 125 or on a separate display device (not 
shown) within the physical environment).
Regarding Claim 7, Lavelle in view of Zerwas-Yoon teach the secondary-stream data transmission method for use in a conference according to claim 5, Lavelle further teaches wherein after the receiving and processing end obtains the data transmitted by the peripheral device, the data is transmitted to a remote receiving and processing end, and is displayed on a remote display device (Fig. 7 transmitted and displayed on user device that is remotely connected via user’s device), or the data is transmitted by the remote receiving and processing end to a remote peripheral device, is transmitted by the remote peripheral device to a remote electronic device, and is displayed on the 

Claims 8-9 are substantaily similar to the above claims, thus the same rationale applies.

Regarding Claim 10, Lavelle in view of Zerwas-Yoon teach the secondary-stream data display method for use in a conference according to claim 6, Lavelle further teaches wherein after the receiving and processing end obtains the data transmitted by the peripheral device, the data is transmitted to a remote receiving and processing end, and is displayed on a remote display device (Fig. 7; data is transmitted to user device 125), or the data is transmitted by the remote receiving and processing end to a remote peripheral device, is transmitted by the remote peripheral device to a remote electronic device, and is displayed on the remote electronic device.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle in view of Yoon. 

Regarding Claim 8, Lavelle teaches conference system (Fig. 7 illustrate a video conferencing apparatus 720); comprising: 
an electronic device; a peripheral device communicatively connected to the electronic device (user device 125 “electronic device” connected to wide angle camera device 115 or video conference endpoint 140 “peripheral device”); 
a receiving and processing end communicatively connected to the peripheral device (user device 125 “electronic device” connected to wide angle camera device 115 or video conference endpoint 140 “peripheral device”); and a display device communicatively connected to the receiving and processing end (Fig. 7 and related paragraphs; control device 130), 
wherein the conference system implements display of secondary-stream data by using a secondary-stream data transmission method
wherein a virtual display apparatus and a virtual UAC (USB (Universal Serial Bus) Audio Class) device are virtualized on the electronic device (Fig. 7 and related paragraphs; control device 130), the virtual UAC device is configured to establish an audio data channel between the electronic device and the peripheral device, to obtain audio data (Fig. 7 and related paragraphs; control device 130 analyze video data captured by the camera device 115 to generate video stream that includes video data captured from different cameras for transmission to the video conference endpoint 140), and image data is obtained from an output interface of a graphics card of the electronic device (Note that capturing video data is done by capturing frames using image sensor. See Col. 1, lines 24-41. Also see Fig. 7 & Col. 14, lines 9-40; Interface 701 illustrates an example of a rendering of the output of a composite video stream, where portion 702 corresponds to video data captured using the wide angle camera device 115, portion 704 corresponds to video data captured using pan and tilt camera device 120A, and portion 706 corresponds to video data captured using pan and tilt camera device 120B), 
wherein when the image data is transmitted to the virtual display apparatus, the image data, or the image data and the audio data are transmitted to the peripheral device, and are transmitted, by the peripheral device, to other devices in addition to the electronic device, the virtual display apparatus, and the virtual UAC device (Fig. 7 & Col. 14, lines 9-40; Interface 701 illustrates an example of a rendering of the output of a composite video stream, where portion 702 corresponds to video data captured using the wide angle camera device 115, portion 704 corresponds to video data captured using pan and tilt camera device 120A, and portion 706 corresponds to video data captured using pan and tilt camera device 120B).
and wherein after the receiving and processing end obtains data transmitted by the peripheral device, the data is displayed on the display device, or the data is transmitted by the receiving and processing end to a second peripheral device, is transmitted by the second peripheral device to a second electronic device, and is displayed on the second electronic device.
	Using a graphics card is suggested in the video conference above. However, Lavelle does not expressly teach “a graphic card.” Examiner uses a secondary reference to support the above teachings of Lavelle. 
	Yoon teaches using a graphics card that compresses image data (¶0040 & ¶0044; graphic memory and compression).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Yoon into the system of Lavelle in order to update an image (abstract). Utilizing such teachings enable the system to compress both image data corresponding to an updated region of the display 

Regarding Claim 9, Lavelle in view of Yoon teach the conference system, Lavelle further teaches according to claim 8, further comprising a remote electronic device, a remote peripheral device, a remote receiving and processing end, and a remote display device (Fig. 7; user device 125 of Fig. 7 is a remote device with remote peripheral device and receiving and processing end with a remote display device. Note that user device 125 could take many different electronic forms and many different users), wherein the conference system implements display of secondary-stream data by using the secondary-stream data display method of: after the receiving and processing end obtains the data transmitted by the peripheral device, the data is transmitted to a remote receiving and processing end, and is displayed on a remote display device (Fig. 7; data is transmitted to user device 125), or the data is transmitted by the remote receiving and processing end to a remote peripheral device, is transmitted by the remote peripheral device to a remote electronic device, and is displayed on the remote electronic device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455